Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1361 Page 1 of 45




 1 CARLSON LYNCH, LLP
   Todd D. Carpenter (CA Bar No. 234464)
 2 tcarpenter@carlsonlynch.com
   (Eddie) Jae K. Kim (CA Bar No. 236805)
 3 ekim@carlsonlynch.co,
   Scott G. Braden (CA Bar No. 305051)
 4 sbraden@carlsonlynch.com
   1350 Columbia St., Ste. 603
 5 San Diego, California 92101
   Telephone: (619) 762-1900
 6 Facsimile: (619) 756-6991
 7 KALIEL PLLC
   Jeffrey D. Kaliel (CA Bar No. 238293)
 8 jkaliel@kalielpllc.com
   Sophia Gold (CA Bar No. 307971)
 9 sgold@kalielpllc.com
   1875 Connecticut Ave., NW, 10th Floor
10 Washington, D.C. 20009
   Telephone: (202) 350-4783
11
   Attorneys for Plaintiff
12 and Proposed Class Counsel
13                         UNITED STATES DISTRICT COURT
14                      SOUTHERN DISTRICT OF CALIFORNIA
15 KRISTEN SCHERTZER, MEAGAN                     Case No.: 3:19-cv-00264-JM-MSB
   HICKS, BRITTANY COVELL, on behalf of
16 themselves and all others similarly situated, CLASS ACTION
17               Plaintiffs,                    THIRD AMENDED CLASS ACTION
                                                COMPLAINT
18         v.
                                                [DEMAND FOR JURY TRIAL]
19 BANK OF AMERICA, N.A.,
   CARDTRONICS, INC., FCTI, INC., CASH
20 DEPOT, LTD., and DOES 1-50, inclusive,
21               Defendants.
22
23
24                  THIRD AMENDED CLASS ACTION COMPLAINT
25        Plaintiffs Kristen Schertzer, Brittany Covell, and Meagan Hicks (“Plaintiffs”)
26 bring this action, on behalf of themselves and all others similarly situated, against
27 Defendants Cardtronics, Inc. (“Cardtronics”), FCTI, Inc. (“FCTI”), Cash Depot, LTD.,
28 and Bank of America, N.A. (“BofA”) (collectively, “Defendants”), and state:

                                          1
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                 19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1362 Page 2 of 45




 1                                I.    INTRODUCTION
 2        1.     Cardtronics, FCTI, and Cash Depot (collectively, “ATM Defendants”) are
 3 three of the largest independent deployers of ATM machines in the country. The ATM
 4 Defendants supply ATM machines to some of the most prominent pharmacies (CVS -
 5 Cardtronics), convenience stores (7-11 - FCTI) and retailers (Wal-Mart - Cash Depot)
 6 nationwide. One of the primary sources of revenue for the ATM Defendants is the
 7 interchange fees they receive from retail banks, including BofA. Interchange fees are
 8 paid by the retail banks to the ATM Defendants each time a retail bank accountholder
 9 makes a cash withdrawal, funds transfer, or (most relevant here) account balance inquiry
10 at one of the ATM Defendant’s machines. Banks deem these ATM activities, conducted
11 by their accountholders, as “out of network” if they are conducted at the ATM
12 Defendants’ machines.
13        2.     When accountholders undertake balance inquiries at out-of-network ATMs,
14 their home banks will typically assess an out-of-network ATM fee for doing so. For
15 example, BofA debits a $2.50 out-of-network balance inquiry fee from the
16 accountholder’s checking account automatically and from that fee pays a series of fees to
17 third parties in conjunction with the purported balance inquiry. For each $2.50 fee
18 assessed, BofA pays an “interchange fee” of approximately $0.25 directly to the ATM
19 Defendant who owns the ATM machine where the balance inquiry was conducted. BofA
20 also pays a “Switch Fee” to the network provider (for example, “Plus” or “Star”
21 networks). Therefore, both BofA and the ATM Defendants profit from the
22 accountholder’s out-of-network balance inquiries. BofA collects the out-of-network
23 ATM fee from its accountholder ($2.50) and the ATM Defendant collects the interchange
24 fee from BofA ($0.25).
25        3.     This case arises from the ATM Defendants’ deceptive and unlawful practice
26 of systematically maximizing the number of out-of-network ATM balance inquiries
27 performed by retail bank accountholders. The ATM Defendants have a monetary
28 incentive to generate as many balance inquires as possible. This has led the ATM

                                          2
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                 19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1363 Page 3 of 45




 1 Defendants to concoct deceptive screen prompts and related signage to mislead
 2 unsuspecting accountholders, including Plaintiffs, into conducting balance inquiries that
 3 they did not consent to and did not wish to perform. The ATM Defendants’ improper
 4 conduct has resulted in bank accountholders, including Plaintiffs, being assessed out-of-
 5 network balance inquiry fees by their home banks, including BofA, in circumstances the
 6 accountholders reasonably believed would not result in the assessment of a fee.
 7        4.     Accountholders, including the Plaintiffs, have been: 1) assessed fees for
 8 requesting a free receipt in conjunction with a cash withdrawal (Cardtronics); 2) charged
 9 two fees despite making only one balance inquiry (FCTI); and 3) assessed a fee for
10 performing a balance inquiry when a sign on the ATM machine represented the balance
11 inquiry was free of charge (Cash Depot). Plaintiffs and members of each of the ATM
12 Defendant Classes (defined below) seek to recover wrongfully attained funds from the
13 ATM Defendants pursuant to long standing authority under the Unfair Competition Laws
14 (“UCL”), Cal. Bus. & Prof. Code § 17200, et seq., which hold that portions of payments
15 that can be directly traced to an indirect beneficiary are recoverable when the payments
16 were fraudulently induced as a result of the indirect beneficiary’s deceptive conduct.
17        5.     Plaintiffs are BofA accountholders. BofA is also liable for breaching its
18 standard account agreement, the Deposit Agreement and Disclosures (“Account
19 Agreement”), attached hereto as Exhibit 1, and its accompanying fee disclosures, the
20 Personal Schedule of Fees (Fee Schedule”), attached hereto as Exhibit 2, which govern
21 all of their consumer deposit accounts in the United States.
22        6.     BofA did not define in the Account Agreement or Fee Schedule what it
23 means for its accountholders to engage in a “Balance Inquiry.” The real-world application
24 of this undefined term created a latent ambiguity in BofA’s contracts with their
25 accountholders when accountholders experienced the deceptive and misleading conduct
26 of the ATM Defendants, which resulted in out-of-network balance inquiry fees being
27 assessed by BofA for purported balance inquiries which accountholders did not consent
28 to. Simply stated, the accountholders do not know when they are engaging in “out-of-

                                          3
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                  19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1364 Page 4 of 45




 1 network” balance inquiries because BofA does not sufficiently explain to them the
 2 circumstances in which the bank would deem them to have engaged in such inquiries.
 3 The breach occurs when BofA assesses out-of-network balance inquiry fees from
 4 Plaintiffs’ and other customers’ accounts when the accountholders did not reasonably
 5 believe they had engaged in a balance inquiry and, therefore, did not knowingly consent
 6 to making a balance inquiry.
 7         7.     Plaintiffs and members of the various putative Classes, respectively, have
 8 been injured by Defendants and bring claims of breach of contract and the covenant of
 9 good faith and fair dealing against BofA, and violation of the UCL against the ATM
10 Defendants, seeking damages, restitution, injunction, and other appropriate relief.
11                           II.    JURISDICTION AND VENUE
12         8.     This Court has original jurisdiction of this action under the Class Action
13 Fairness Act of 2005. Pursuant to 28 U.S.C. §§ 1332(d)(2) and (6), this Court has original
14 jurisdiction because the aggregate claims of the putative Class members exceed
15 $5 million, exclusive of interest and costs, and at least one of the members of the proposed
16 classes is a citizen of a different state than Defendants.
17         9.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because each
18 of the Defendants is subject to personal jurisdiction here and regularly conducts business
19 in this District, and because a substantial part of the events or omissions giving rise to the
20 claims asserted herein occurred in this District.
21         10.    Plaintiffs are citizens and residents of San Diego, California.
22         11.    Cardtronics regularly operates ATM machines throughout the State of
23 California, including in this District, and provides all ATM related services to its
24 customers, including members of the putative Class. As such, it is subject to the personal
25 jurisdiction of this Court.
26         12.    Cash Depot regularly operates ATM machines throughout the State of
27 California, including in this District, and provides all ATM related services to its
28

                                           4
                         THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                      19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1365 Page 5 of 45




 1 customers, including members of the putative Class. As such, it is subject to the personal
 2 jurisdiction of this Court.
 3         13.   FCTI is a California corporation with its principle place of business in Los
 4 Angeles, California. FCTI regularly and systematically operates ATM machines
 5 throughout the State of California and the country, including in this District, and provides
 6 all ATM related services to its customers, including members of the putative Class. As
 7 such, it is subject to the personal jurisdiction of this Court.
 8         14.   BofA regularly and systematically operates retail banking branch locations
 9 throughout the State of California, including in this District, and provide banking services
10 to its customers, including members of the putative Class. As such, it is subject to the
11 personal jurisdiction of this Court.
12                            III.   FACTUAL BACKGROUND
13 A.      ATM Defendants are Incentivized to Maximize Interchange Fees from
           Balance Inquiries
14
15         15.   Cardtronics, FCTI and Cash Depot misled Plaintiffs and members of the
16 Classes, through their use of deceptive ATM screen prompts and related signage, into
17 conducting purported balance inquiries at their independent, non-bank affiliated ATM
18 machines. The ATM Defendants then transmitted coded “balance inquiries,” to the retail
19 banks, including BofA. 1 BofA took the ATM Defendants’ representations at face-value
20 and did not verify whether their accountholders had actually engaged in balance inquiries.
21 BofA automatically accepted the ATM Defendants’ coding, assumed the balance
22 inquiries made at the “out-of-network” or foreign ATMs were appropriate, and assessed
23 a $2.50 fee for each out-of-network balance inquiry against Plaintiffs’ accounts.
24 Immediately after collecting the fee, BofA then paid $0.25 of the $2.50 fee directly back
25 to the ATM Defendants in the form of an “interchange fee.”
26
27
   1
     While the allegations against ATM Defendants are on behalf of customer of all retail
28 banks,  such allegations largely reference BofA for illustrative purposes as the named
   Plaintiffs happen to be BofA customers.
                                           5
                         THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                    19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1366 Page 6 of 45




 1           16.   Based on this interchange fee, the ATM Defendants received a directly
 2 traceable and standardized amount of money from BofA and other retail banks each time
 3 they misled Plaintiffs and other customers into engaging in a purported out-of-network
 4 balance inquiry at one of their ATM machines:
 5           In ATM transactions, the consumer may pay a foreign fee to his or her bank
             if the ATM used is not owned by his or her bank. The consumer may also
 6           pay a surcharge fee to the ATM owner. The issuing bank pays an
             interchange fee to the ATM owner for the consumer’s use of that ATM
 7           and also pays a switch fee to the ATM network for transmitting the
             transaction information.
 8
 9 See “A Guide to the ATM and Debit Card Industry, 2003 Federal Reserve Bank of Kansas
10 City” (“KC Federal Reserve ATM Guide”), at pp. 5-6 (emphasis added). 2 The report by
11 the Federal Reserve Bank of Kansas City clearly illustrates and describes the traceable
12 nature of this practice in the following flow chart (id. at p. 38):
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     2
         https://www.kansascityfed.org/publicat/PSR/BksJournArticles/ATMPaper.pdf
                                            6
                          THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                   19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1367 Page 7 of 45




 1         17.    An interchange fee is a payment by the card-issuing bank to the ATM owner
 2 to compensate the owner for the expense of installing and maintaining the ATM.
 3 Different types of ATM activities carry different interchange fees. Plus and Cirrus, for
 4 example, set a fee of 50 cents for a withdrawal and 25 cents for either a balance inquiry
 5 or an inter-account transfer. Id. (emphasis added). While the networks set the interchange
 6 fee amounts, the banks are required to pay the ATM Defendants the preset amount on a
 7 per transaction basis.
 8         18.    As set forth in greater detail below, each of the Plaintiffs were assessed a
 9 balance inquiry fee as a result of using one of the ATM Defendants’ machines. In these
10 transactions, Plaintiffs utilized a Visa-branded debit card issued from BofA. Visa
11 publishes an annual schedule of its interchange reimbursement fees. The April 2019,
12 “Visa USA Interchange Reimbursement Fees; Visa Supplemental Requirements”
13 provides that the interchange reimbursement fee for ATM Balance Inquiries is set at
14 $0.25 per transaction:
15                    Other ATM Non-Cash Disbursement Transactions
16                             ATM Decline Fee                          $0.25
17                          ATM Balance Inquiry Fee                     $0.25
18                          ATM Funds Transfer Fee                      $0.25
19                          ATM Mini Statement Fee                      $0.30
20                          ATM Shared Deposit Fee                      $2.50
21               Plus Alternative Media Fee (Paid by acquirer)          $0.10
22
23 See Visa USA Interchange Reimbursement Fees; Visa Supplemental Requirements, April
24 2019, at p. 18.3 Accordingly, every time an ATM Defendant deceives an accountholder
25 into performing a purported balance inquiry that they did not wish to perform, or were
26 led to believe would be wholly free of charge, the ATM Defendants receive $0.25 from
27
28   3
      Upon information and belief, Visa’s interchange rules or similar rules set by other
     networks apply to all ATM machine activities owned by ATM Defendants.
                                           7
                         THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                   19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1368 Page 8 of 45




 1 the out-of-network balance inquiry fee assessed by BofA and other retail banks, which is
 2 directly traceable to the customer’s account.
 3        19.    ATM Defendants have a monetary incentive to increase the total number of
 4 out-of-network balance inquiries that are performed at their ATM machines by Plaintiffs,
 5 as they received interchange fees directly from BofA and other retail banks for each
 6 balance inquiry performed by Plaintiffs and other customers at the out-of-network ATMs.
 7 As the Federal Reserve Bank of Kansas City observed:
 8        There are two measures of network volume: transaction and switch. ATM
          transaction volume includes the total number of deposits, withdrawals,
 9        transfers, payments and balance inquiries performed on ATMs in the
          network, whether or not those transactions are transmitted through a network
10        data center. This measure is relevant, in part, because interchange fees paid
          to ATM owners are based on transaction volume.
11
12 See KC Federal Reserve ATM Guide, at p. 20 (emphasis added).
13        20.    As set forth in greater detail below, each of the ATM Defendants employed
14 a misleading series of screen prompts or other misrepresentations at the ATM machines
15 to trick accountholders, including Plaintiffs, into engaging in out-of-network balance
16 inquiries.
17 B.     Consumers’ Experience and Reasonable Expectations in Utilizing ATM
          Machines.
18
19        21.    There are three relevant facts to consider in the context of Plaintiffs’ UCL
20 claims against the ATM Defendants—all centered around the accountholder’s experience
21 and mindset when it comes to making an ATM transaction: 1) the vast majority of
22 accountholders intend to use or have used ATMs exclusively to make fast, convenient,
23 cash withdrawals; 2) all of the retail banks servicing accountholders, including BofA,
24 utilize an initial “menu” screen of options at their own ATM machines, wherein
25 accountholders have to affirmatively request a balance inquiry should they wish to make
26 one; and, most importantly, 3) all banks and ATMs are required by federal law to provide
27 accountholders with the option to receive a receipt for their cash withdrawal transaction,
28 free of charge (see 12 C.F.R. § 1005.9(a)).

                                          8
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                  19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1369 Page 9 of 45




 1        22.    First, accountholders, including Plaintiffs, use ATMs almost exclusively to
 2 make fast, convenient, cash withdrawals. In 2012, there were 5.8 billion ATM cash
 3 withdrawals—more than twice as many as over-the-counter withdrawals at financial
 4 institution branches (2.1 billion). The 2013 Federal Reserve Payments Study, at p. 51.4
 5 The ATM Defendants have known for years that the vast majority of customers who come
 6 to use their ATM machines are there to perform only a cash withdrawal.
 7        23.    In 2002, approximately 77% of the average transaction mix at retail bank
 8 ATMs were cash withdrawals, while balance inquiries only made up 11% of all activities.
 9 See KC Federal Reserve ATM Guide, at p. 119, n. 6. The number of balance inquiry
10 transactions at the Defendant ATMs has declined even further since 2002, due to the
11 rapidly increasing availability of cost-free alternatives, like checking a balance on a
12 mobile app, phone banking, or online access. In other words, paying for a balance inquiry
13 at an ATM is not a rational act for the vast majority of consumers with so many no-cost
14 alternatives which can be conducted anywhere at any time.
15        24.    Second, retail bank customers, including BofA customers, are accustomed
16 to having to affirmatively opt-in to perform balance inquiry transactions.
17        25.    Every major retail bank in California, including the top seven banks by total
18 number of branch locations in California, 5 uniformly present a “menu” screen to their
19 customers at the beginning of an ATM transaction on their bank-owned ATMs. This
20 screen allows users the clear choice as to whether or not they would like a balance inquiry
21 or, as is much more likely, go straight into making a cash withdrawal.
22        26.    For example, when a BofA customer enters their ATM card into a BofA
23 ATM machine, after they enter their PIN, they are greeted by a menu of transaction
24 options (“Menu”). At BofA, the Menu options are as follows:
25               •      Withdrawal
26
27  https://frbservices.org/assets/news/research/2013-fed-res-paymt-study-detailed-rpt.pdf
     4


28 4.1.U.S.
        Wells Fargo – 1008 locations; 2. Chase – 983 locations; 3. BofA – 865 locations;
     5
            Bank – 580 locations; 5. Union Bank – 323 locations; 6. Citibank – 292 locations;
   and 7. Bank of the West – 231 locations.
                                          9
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                   19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1370 Page 10 of 45




 1               •     Deposit
 2               •     Balance Inquiry
 3               •     Transfers and Payments
 4               •     Set Preferences
 5               •     Additional Options
 6 In order for a BofA customer to check their balance, they are required to affirmatively
 7 press the “Balance Inquiry” button. This set-up makes sense and is consistent with the
 8 terminology in BofA’s accountholder agreements that the consumer is making a “Balance
 9 Inquiry.”
10        27.    Also important—accountholders of all retail banks, including Plaintiffs,
11 have become accustomed to receiving a receipt at the conclusion of their cash withdrawal
12 transactions conducted at their home bank’s ATM machines. For instance, BofA
13 accountholders, including Plaintiffs, are asked if they would like to receive a printed
14 receipt from the BofA ATM machine at the conclusion of every cash withdrawal
15 transaction, which sets forth their resulting account balance following the withdrawal.
16 The same holds true for every major bank in California, including the largest seven banks:
17 their customers are always presented with a separate screen prompt that asks them if they
18 would like a receipt with their account balance on it—free of charge—at the conclusion
19 of a cash withdrawal transaction.
20        28.    In fact, financial institutions are uniformly required to provide customers the
21 option of receiving a receipt after they complete a funds transfer, free of charge. See 12
22 C.F.R. § 1005.9. The “required receipt” has a dramatic impact on the consumers’
23 expectations and experiences when they approach an ATM machine. Consumers are
24 accustomed to receiving a receipt with their account balance information printed on it
25 following a cash withdrawal transaction at an ATM—free of charge—when they use their
26 home bank’s ATM machines.
27        29.    However, as discussed below, the ATM Defendants preyed on the above
28 reasonable expectations of Plaintiffs and members of the Classes by systematically

                                         10
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                     19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1371 Page 11 of 45




 1 implementing prompts and other disclosures at ATM machines that are misleading in
 2 order to unlawfully generate greater fee revenue from balance inquiries.
 3 C.     The Case against Cardtronics
 4        30.    Cardtronics’ screen prompts are deceptive and misleading because they trick
 5 consumers into performing purported balance inquiries under the guise of consenting to
 6 receiving a presumptively-free “receipt” in conjunction with a cash withdrawal.
 7 Cardtronics knows its customers are coming to their ATMs almost exclusively to make
 8 cash withdrawals. Cardtronics also knows that financial institutions are required by
 9 federal law to offer customers a “receipt” after making a cash withdrawal transaction at
10 an ATM. See 12 C.F.R. Section 1005.9(a) 6. After the consumer enters their PIN on the
11 initial screen prompt, the following screen prompt appears:
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27  12 C.F.R. § 1005.9(a) states: “Receipts at electronic terminals - General. Except as
     6

28 available in
   provided     paragraph (e) of this section, a financial institution shall make a receipt
             to a consumer at the time the consumer initiates an electronic fund transfer at
   an electronic terminal.
                                         11
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                 19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1372 Page 12 of 45




 1        31.    This Cardtronics’ screen prompt is deceptive and misleading to consumers,
 2 including Plaintiff Schertzer, for several reasons.
 3        32.    First, the language “Would you like your available Account Balances on
 4 a receipt?” is very deceptive because consumers are uniformly accustomed to receiving
 5 “receipts” for their cash withdrawals—free of charge. By binding up the purported
 6 “balance inquiry” with the presentation of a “receipt,” Cardtronics is intentionally
 7 misleading the consumer into believing that they are simply receiving a “free” receipt at
 8 the end of their intended cash withdrawal transaction.
 9        33.    Contrast this prompt with BofA’s own ATM disclosures, which—like all
10 retail banks in California—only asks users if they would like a receipt after they have
11 elected to make a cash withdrawal transaction. BofA’s screen prompt states:
12                                Would you like a receipt?
13                       YES                                      NO
14
15        34.    If the customer selects “Yes,” at a BofA ATM machine, they are provided a
16 paper receipt setting forth the amount of their cash withdrawal along with their resulting
17 account balance—for free—as required by Federal law. See 12 C.F.R. § 1005.9
18 (Regulation E).
19        35.    So, when the Cardtronics initial screen prompt above in ¶ 30, asks
20 accountholders (who are virtually all at the Cardtronics ATM for the purpose of making
21 a cash withdrawal), if they would like their available account balances printed on a
22 receipt, the consumer reasonably believes that Cardtronics is mimicking retail bank
23 ATMs in offering to provide a free receipt at the conclusion of their intended cash
24 withdrawal transaction.
25        36.    This is exactly what happened to Ms. Schertzer. She pressed the “Yes
26 Continue” button, believing that she had agreed to receive her balance for free on the
27 receipt at the conclusion of her intended cash withdrawal. Instead, she was charged an
28 out-of-network balance inquiry fee by BofA—a fee that Cardtronics profited from when

                                         12
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                  19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1373 Page 13 of 45




 1 they received their interchange fee in the amount of $0.25 from BofA as a direct result of
 2 the transaction.
 3           37.   Second, the Cardtronics screen prompt is deceptive because it contorts the
 4 definition of the word “receipt” in the context of a balance inquiry.
 5           38.   It is the reasonable consumer’s expectation that they will receive a receipt
 6 after they obtain something tangible. In the lexicon of consumer experiences, receipts are
 7 provided at the conclusion of transactions, i.e., after the cash actually being withdrawn
 8 is received. Or, e.g., after groceries are purchased and bagged. Consumers get receipts at
 9 the conclusion of their transactions.
10           39.   More importantly, the definition of “receipt” is as follows: “a writing
11 acknowledging the receiving of goods or money”.7 The commonly understood definition
12 of the word receipt is an acknowledgment in writing after the consumer has received
13 goods or money. Reasonable consumers read the question as: “Would you like your
14 available account balances on a receipt”—and they immediately believe the receipt they
15 are being offered by Cardtronics will be presented to them after they have completed their
16 intended cash withdrawal. It does not make sense for the reasonable consumer to expect
17 Cardtronics to simply print the customers’ balance on a receipt before the actual cash
18 withdrawal, because the consumer hasn’t received goods or money yet, which is clearly
19 inconsistent with the common definition of the word “receipt.”
20           40.   Indeed, despite the fact that the overwhelming number of customers
21 approach an ATM machine to make a cash withdrawal, and not an account balance
22 inquiry (which can otherwise be accessed through numerous free and more convenient
23 methods such as mobile app and online banking), Cardtronics does not begin its ATM
24 screen prompts with options for withdrawing cash, but, instead, begins with an option to
25 receive a printed receipt. And pressing the “yes” button expecting to receive a free receipt,
26 in accordance with how all bank ATM’s function, as well as the requirements of federal
27 regulations, results in Cardtronics sending the customer to additional screen prompts that
28
     7
         https://www.merriam-webster.com/dictionary/receipt, last viewed Mar. 20, 2020.
                                           13
                          THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                     19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1374 Page 14 of 45




 1 provide no means whatsoever to withdraw cash, which was the entire point of visiting the
 2 ATM machine, and instead result in the customer being charged undisclosed balance
 3 inquiry fees.
 4        41.      Cardtronics’ refusal to present consumers with the traditional “Menu” screen
 5 immediately after they enter their PIN is also deceptive. Consumers, as stated above, have
 6 come to expect at their home bank ATMs, and even at other third party ATM deployers’
 7 machines, to be presented with a Menu screen, where they categorically are required to
 8 “opt-in” to a balance inquiry. Placing the consumers in an “opt-out” balance inquiry
 9 screen immediately after they enter their debit card PIN is a calculated maneuver,
10 designed to drive up the volume of “balance inquiries”. Moreover, the Green Button
11 doesn’t just say, “Yes”—it says, “Yes Continue”—communicating to consumers that the
12 only way, or, at least, the most efficient way, to get to their desired cash withdrawal and
13 “Continue” on with their intended transaction is to select the Green Button (with the color
14 green used as a strong and immediate visual trigger indicating “go” or “proceed” under
15 ubiquitous U.S. custom and practices), as opposed to the Red Button (with the color red
16 used as a strong and immediate visual trigger indicating “stop”, “emergency” or
17 “prohibited”).
18        42.      In fact, Cardtronics’ placement of the confusing screen prompt (set forth in
19 ¶ 30) at the very beginning of the ATM transaction was their adoption of an industry
20 practice referred to as “Balance Inquiry At Start”.
21        43.      “Balance Inquiry At Start” refers to the reordering of ATM machine screen
22 prompts so that the first screen a customer encounters, following PIN entry, is an
23 immediate prompt to view their available account balance. The adoption of “Balance
24 Inquiry at Start” resulted in a significant increase in balance inquiries made at the
25 beginning of every transaction, prior to the actual cash withdrawal. Indeed, consumers
26 began to believe such balance inquiries were part and parcel of the cash withdrawal they
27 intended to make when they walked up to the ATM. Several industry forums have touted
28

                                           14
                          THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                    19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1375 Page 15 of 45




 1 the financial benefits to Independent ATM deployers (“IADs”) of utilizing Balance
 2 Inquiry at Start. For example:
 3        Many IADs do not include balance inquiries as an option during a
          transaction. Although the ATM doesn’t charge the customer, IADs can
 4        derive significant interchange revenue from these transactions. ATMs
          that are set to suggest balance inquiries at the start of transactions can
 5        expect a significant increase in the number of balance inquiries
          performed by the machine.
 6
 7 See ATM Atom, at http://www.atmatom.com/5-ways-to-boost-atm-portfolio-profitability/
 8 (last viewed July 11, 2018) (emphasis added).
 9        Enable “balance inquiry at start” on Every ATM—an easy step to make,
          “Balance Inquiry at Start” can increase your balance inquiries 20 to 30
10        percent—at minimal cost. By making this slight adjustment in
          programming, the incremental revenue it produces can make quite a
11        difference.
12 See ATM Marketplace at https://www.atmmarketplace.com/blogs/five-ways-to-increase-
13 atm-profitability/ (last viewed July 11, 2018) (emphasis added).
14        Once Balance Inquiry At Start is enabled, deployers can expect between
          20-30 percent of their transactions to be balance inquiries, whereas
15        before such transactions might have been 10 percent or less.
16 See Slawsky, Richard, Five Ways to Boost the Profitability of an ATM Portfolio, ATM
17 Marketplace White Paper, 2011, at 2 available at: http://www.grantvictor.com/pdfs/Five
18 %20Ways%20to%20Boost%20ATM%20Profitability.pdf (last viewed July 11, 2018)
19 (emphasis added).
20        44.    The deployment of Balance Inquiry at Start and the use of the confusing
21 language tethering the consumers’ reasonable expectation about receiving a free-of-
22 charge receipt following a cash withdrawal transaction to the balance inquiry, along with
23 the color coded option buttons, is all part of the scheme Cardtronics deployed to
24 manipulate customers into pressing a deceptively prompted and labeled button that leads
25 to the transmission of unintended balance inquiries to the retail banks. Each of these
26 subtle and not-so-subtle tricks has been designed by Cardtronics to exploit consumers,
27 the vast majority of whom are not at the ATM seeking to perform a balance inquiry, but
28 simply to make a cash withdrawal—as fast and conveniently as possible. Cardtronics

                                         15
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                 19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1376 Page 16 of 45




 1 illicitly profits from this scheme by receiving interchange fees on a per transaction basis
 2 of approximately $0.25 per balance inquiry transaction from its customers’ banks.
 3         45.   Accordingly, Plaintiff and the Class are entitled to restitution of the
 4 interchange fees Cardtronics earned because they are directly traceable to the fraudulently
 5 induced “balance inquiries” purportedly performed.
 6 D.      The Case Against Cash Depot
 7         46.   Cash Depot has contracted with Wal-Mart to provide the retail giant with its
 8 independent ATM machines in every Wal-Mart location—several thousand in total.
 9         47.   Cash Depot makes a prominent marketing representation on signs posted on
10 its ATM machines at every location, intended to lure consumers into performing balance
11 inquiries with the message: “PREVENT OVERDRAFT FEES CHECK YOUR
12 BALANCE FOR FREE.”
13         48.   This representation is deceptive and misleading because, as Cash Depot is
14 fully aware, the overwhelming majority of its customers will be charged an out-of-
15 network ATM balance inquiry fee for checking their “balance”. Furthermore, Cash Depot
16 is liable for this misrepresentation as it receives an interchange fee from the customers’
17 home bank in the amount of approximately $0.25 each time a customer makes a balance
18 inquiry.
19         49.   Cash Depot knows that nearly every bank in California charges their
20 customers out-of-network balance inquiry fees, including the top largest seven banks in
21 California. Cash Depot receives interchange fee revenue from every single one of them.
22 Cash Depot knows if it increases the number of balance inquiries at its ATM locations,
23 then it will correspondingly increase its own interchange fee revenue. What better way to
24 increase inquiries than to advertise that the service is being provided free of charge?
25         50.   Consumers, including Plaintiff Hicks, read the representation as they
26 approached the ATM machine and it was fresh in their minds as they initiated their ATM
27 transaction. Upon entering their debit card into the machine and inputting their PIN,
28

                                         16
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                   19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1377 Page 17 of 45




 1 customers are immediately confronted with the following “balance inquiry at start”
 2 screen:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16        51.    While this screen on Cash Depot’s ATM machines is an improvement on
17 Cardtronics’ prompt above (¶ 30), consumers, including Plaintiff Hicks, read the sign
18 affixed to the top of the ATM machine, “Check Your Balance for Free,” as they
19 approached the Wal-Mart-based Cash Depot ATM machines and reasonably relied on it
20 in deciding to engage in a balance inquiry.
21        52.    Consumers, including Plaintiff Hicks, were lured into making a balance
22 inquiry that they reasonably believed was free based on Cash Depot’s misrepresentation.
23        53.    Consumers, including Plaintiff Hicks, selected the “Yes” button and
24 proceeded to check their account balances at their home banks. In the case of Ms. Hicks,
25 she checked her personal checking account balance and then moved forward with her
26 intended cash withdrawal. Plaintiff Hicks was then assessed an out-of-network ATM
27 balance inquiry fee by BofA in the amount of $2.50. BofA, in turn, paid an interchange
28 fee of $0.25 back to Cash Depot. This fee was in addition to the interchange fee that Cash

                                         17
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                  19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1378 Page 18 of 45




 1 Depot received from BofA for the subsequent out of network cash withdrawal that
 2 Ms. Hicks made in conjunction with her balance inquiry.
 3        54.    Accordingly, Plaintiff and the Class are entitled to restitution of the
 4 interchange fees Cash Depot earned because they are directly traceable to the fraudulently
 5 induced balance inquiries purportedly performed.
 6 E.     The Case Against FCTI
 7        55.    FCTI’s ATM machines misleadingly and erroneously register two balance
 8 inquiries, resulting in the assessment of two out-of-network balance inquiry fees by
 9 Plaintiff Covell’s and other customers’ home banks, even though they (at most) undertook
10 a single balance inquiry.
11        56.    Indeed, no consumer in his right mind would undertake two balance
12 inquiries on a single ATM use. It would be nonsensical to do so.
13        57.    Upon entering their PIN, customers, including Plaintiff Covell, were
14 immediately presented with FCTI’s version of a “Balance Inquiry at Start” screen prompt:
15
16
17
18
19
20
21
22
23
24
25
26
27        58.    As mentioned above, “Balance Inquiry at Start” is a deceptive practice to
28 begin with it as pushes onto customers needless balance inquiry transactions and the

                                         18
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                  19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1379 Page 19 of 45




 1 resultant out-of-network balance inquiry fees when customers overwhelmingly intend to
 2 withdraw cash at the ATM machine.
 3        59.    In any event, when Plaintiff Covell and other customers press the “yes”
 4 button, they are shown the following screen whereby they are to select which account’s
 5 balance they would like to inquire about:
 6
 7
 8
 9
10
11
12
13
14
15
16
17 After selecting “Checking,” consumers are presented with the following screen: asking if
18 the user would like “to print your balance and continue the transaction”:
19
20
21
22
23
24
25
26
27
28

                                         19
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1380 Page 20 of 45




 1        60.    Because users, including Ms. Covell, were simply trying to execute what
 2 they came to the ATM for in the first place—a cash withdrawal—and because reasonable
 3 consumers understand they must select “Continue” in order to do so, reasonable
 4 consumers like the FCTI Plaintiffs selected “Continue.” Then the following screen
 5 appears, unexpectedly terminating the interaction with the ATM:
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23        61.    Despite having represented that the “transaction” would “continue,” FCTI
24 in fact terminates the transaction, then forces users to engage in a second transaction,
25 requiring every customer to re-enter their debit card PIN in order to proceed with their
26 intended cash withdrawal.
27        62.    Once a user re-enters his or her PIN, another screen appears, requesting if
28 the customer would like a receipt for “this” transaction:

                                         20
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                 19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1381 Page 21 of 45




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16        63.    The prompt above asks only if the customer would like a “receipt for this
17 transaction”—a transaction that can only reasonably be the cash withdrawal they
18 originally set out to make when they first entered their PIN.
19        64.    After the user chooses to request a “receipt,” the user is directed to a
20 traditional “main menu” screen. The majority of consumers, including Ms. Covell,
21 proceeded to make a cash withdrawal in the normal course. After Ms. Covell received
22 her cash, a receipt was printed, and her card was returned.
23        65.    After the initial request asking the customer if they would like to view their
24 account balance, the customer was never asked for their consent to a second balance
25 inquiry. They were only asked if they would like a receipt.
26        66.    Consumers, including Ms. Covell, never had any reason to suspect they had
27 committed to a second balance inquiry by simply agreeing to receive a receipt in
28 conjunction with a cash withdrawal.

                                         21
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                    19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1382 Page 22 of 45




 1        67.   Yet, in each case, FCTI customers, including Ms. Covell, were charged two
 2 separate out-of-network balance inquiry fees by their home banks after performing one
 3 balance inquiry and one cash withdrawal. FCTI, in turn, received approximately
 4 $0.25 each for additional, unwarranted balance inquiries that the accountholders never
 5 performed.
 6        68.   Accordingly, Plaintiff and the Class are entitled to restitution of the
 7 interchange fees FCTI earned with respect to the purported balance inquires performed
 8 as a result of consumers’ request for a receipt from FCTI ATMs, as alleged above,
 9 because the fees are directly traceable to the purported balance inquiries fraudulently
10 induced by FCTI.
11 F.     The Latent Ambiguity in BofA’s Account Agreement
12        69.   Plaintiffs each have BofA checking accounts, which are governed by BofA’s
13 standardized Account Agreement and Fee Schedule. BofA issues debit cards to its
14 checking account customers, including Plaintiffs, which allow them to have electronic
15 access to their checking accounts for purchases, payments, and ATM withdrawals at both
16 BofA and non-BofA ATMs.
17        70.   Pursuant to BofA’s standard account agreement:
18        When you use an ATM that is not prominently branded with the BofA name
          and logo, you may be charged a fee by the ATM operator or any network
19        used and you may be charged a fee for a balance inquiry even if you do not
          complete a fund transfer. We may also charge you fees.
20
21 See Exhibit 1 (emphasis added).
22        71.   Similarly, BofA’s Fee Schedule states:
23        Non-BofA ATM Fee for: Withdrawals, transfers and balance inquiries at a
          non-BofA ATM in the U.S. $2.50 each.
24
          When you use a non-BofA ATM, you may also be charged a fee by the ATM
25        operator or any network used and you may be charged a fee for a balance
          inquiry even if you do not complete a funds transfer.
26
27 See Exhibit 2.
28

                                        22
                       THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1383 Page 23 of 45




 1        72.    Accountholders, including Plaintiffs, are on notice of two conditions
 2 relevant to this lawsuit: 1) if they affirmatively make a balance inquiry at a non-BofA
 3 ATM, they may be charged a fee by BofA; and 2) that fee, if imposed, will be $2.50.
 4        73.    BofA’s Fee Schedule does not define the term “Balance Inquiry.” The word
 5 “inquiry” means: “an act of asking for information.” In the absence of any explicit
 6 definition or disclosure, accountholders, including Plaintiffs, reasonably assumed that
 7 they would only be assessed an out-of-network fee if they took an explicit and definite
 8 action to directly request their available checking account balance at a non-BofA ATM
 9 machine; not in the circumstances presented by the ATM Defendants’ conduct.
10        74.    By failing to define the term, “Balance Inquiry,” BofA has reserved
11 exclusive discretion for determining when its customers have consented to an out-of-
12 network balance inquiry. Absent defining this term or providing its customers with
13 disclosures about the circumstances in which the customers may be charged an out-of-
14 network balance inquiry fee, accountholders, including Plaintiffs, reasonably assumed
15 that they would only be charged a fee when they explicitly and intentionally sought to
16 inquire about their available account balance, not in circumstances where they simply
17 requested a free receipt (Cardtronics), requested a single balance inquiry but were deemed
18 to have requested multiple balance inquiries (FTCI) or were told at the ATM machine
19 that checking their balance would be “free” when in fact it was not (Cash Depot). In this
20 way, BofA intentionally grants unfettered discretion and turns a blind eye to the ATM
21 Defendants’ fraudulent conduct, to the mutual benefit of BofA (which gets to assess a
22 substantially greater number of out-of-network balance inquiry fees) and the ATM
23 Defendants (which then receives a substantially greater number of interchange fees).
24        75.    BofA reserves sole discretion as to when it will impose an ATM Fee for a
25 balance inquiry at a “Non-BofA ATM” and when it will deem that activities undertaken
26 at an out of network ATM constitute a balance inquiry. But in abuse of that discretion,
27 has adopted an automated process that blindly, and in all cases, accepts the ATM owners’
28

                                         23
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                  19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1384 Page 24 of 45




 1 electronic communication to BofA that one or more balance inquiries have been
 2 knowingly and non-fraudulently requested by its accountholder.
 3         76.   California courts and the Ninth Circuit have long recognized that even if a
 4 contract appears unambiguous on its face, a latent ambiguity may be exposed by extrinsic
 5 evidence which reveals more than one possible meaning to which the language of the
 6 contract is susceptible. 8
 7         77.   The Account Agreement may appear unambiguous on its face with respect
 8 to the application of out-of-network fees for a non-BofA balance inquiry. But, as pled
 9 herein, misleading screen prompts employed by the ATM Defendants lead customers to
10 believe they are either simply requesting a free receipt in conjunction with a cash
11 withdrawal (Cardtronics), requesting a single balance inquiry (FTCI) or that a balance
12 inquiry will be free of charge (Cash Depot).
13         78.   The consumers’ experience at the ATMs imbues a latent ambiguity into
14 BofA’s Account Agreement with respect to when an out-of-network fee will be charged
15 in connection with the use of a foreign ATM. The extrinsic evidence necessary to interpret
16 this latent ambiguity, in the form of the misleading ATM machine representations by
17 ATM Defendants, demonstrate that BofA has breached its agreements with Plaintiffs and
18 Class members by assessing out-of-network balance inquiries fees when customers did
19 not intend to make balance inquiries or were told that the inquiries would be free. By
20 simply accepting the ATM Defendants’ erroneous and unlawful electronic transmissions
21 that Plaintiff and Class members consented to balance inquiries, and then assessing fees
22 based on those transmissions, BofA has unlawfully taken funds from the accounts of
23 Plaintiffs and other customers.
24
25
   8
     See, e.g., Fremont Indem. Co. v. Fremont Gen. Corp., 148 Cal. App. 4th 97, 114 (2007)
26 (“An   ambiguity may appear on the face of a contract, or extrinsic evidence may reveal a
   latent  ambiguity … A court cannot determine based on only the four corners of a
27 document,     without provisionally considering any extrinsic evidence offered by the
28 provisionallytheconsider
   parties, that     meaning of the document is clear and unambiguous. Instead, a court must
                            extrinsic evidence offered by the parties”) (internal citations
   omitted).
                                          24
                         THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                  19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1385 Page 25 of 45




 1         79.    The bank also breaches the covenant of good faith and fair dealing when it
 2 exercises its contractual discretion to take advantage of the latent ambiguity in its contract
 3 and what it knows or should know to be rampant, systematic deception occurring at out-
 4 of-network ATM machines owned by ATM Defendants that result in a massive increase
 5 in the assessment of out-of-network balance inquiry fees.
 6         80.    To take an extreme example, BofA could interpret its customer agreements
 7 such that if a customer went to a third-party ATM machine owned by one of the ATM
 8 Defendants and when asked if she wanted to make a balance inquiry the customer pressed
 9 the “no” button, but then the ATM Defendant nevertheless registered the transaction as a
10 balance inquiry and transmitted that information to BofA, then BofA would still be
11 entitled to assess an out-of-network balance inquiry fee, and the ATM Defendant would
12 be entitled to receive its $0.25 interchange fee from its portion of the balance inquiry fee.
13 Such a result is not only morally appalling and tremendously injurious to customers, but
14 the law simply does not permit it.
15                                       IV.   PARTIES
16 A.      Plaintiffs
17         81.    Plaintiff Kristen Schertzer is a resident of San Diego, California.
18 Ms. Schertzer has a checking account with BofA. On June 1, 2018, she placed her BofA
19 ATM debit card into the Cardtronics ATM machine located at 645 Market Street, San
20 Diego, CA 92101 in order, and solely, to make a quick $60.00 cash withdrawal. After
21 entering her pin, she was presented with the screen prompt described in ¶ 30 above, which
22 stated:
23               Would you like your available Account Balances on a receipt?
24         82.    Ms. Schertzer read the question and was confused. She assumed she was
25 being asked if she would like a receipt following her intended cash withdrawal
26 transaction. She looked at the green, “Yes Continue” button and assumed that this button
27 would permit her to continue to engage in her cash withdrawal transaction. She
28 immediately pressed the “Yes Continue” button and on the next screen identified that she

                                          25
                         THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                      19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1386 Page 26 of 45




 1 would like to withdraw her funds from her checking account. At that point, the transaction
 2 was ended, and a receipt printed. The next screen prompt appeared that stated:
 3 “Transaction Complete. Do you want another transaction? NO YES.”
 4         83.   Ms. Schertzer was even further confused as to what had just occurred. She
 5 pressed the YES button and then was required to enter her PIN again. She did. Next, a
 6 traditional ATM screen menu appeared. From this menu, she was able to select and
 7 complete her $60.00 cash withdrawal as originally intended. She believes she pressed a
 8 button that read: “$60 Fast Cash from Checking”. After pressing that button, the
 9 surcharge fee notice screen appeared. She accepted the cash withdrawal surcharge. Next,
10 her cash was dispensed, and her receipt was printed for the cash withdrawal.
11         84.   Plaintiff was surprised to learn that she was assessed, in addition to the cash
12 withdrawal surcharge paid to Cardtronics ($3.75), a separate $2.50 out of network Fee
13 from BofA for making an balance inquiry, and an additional $2.50 fee from BofA for
14 making an cash withdrawal. She was charged $8.75 in total fees for making a
15 $60.00 withdrawal. Plaintiff is challenging the fee for the out-of-network balance inquiry
16 only.
17         85.   Had Plaintiff Schertzer known that Cardtronics would register an out-of-
18 network balance inquiry when she consented to receiving the free receipt, she would have
19 considered other options for reviewing her account balance.
20         86.   Immediately following her transaction, BofA debited a $2.50 out-of-
21 network ATM fee from her account for the purported balance inquiry. BofA then
22 forwarded approximately $0.25 of the $2.50 collected from Plaintiff to Cardtronics for
23 Plaintiff’s purported balance inquiry transaction.
24         87.   Plaintiff Schertzer intends to continue to use third party ATM machines,
25 including ATM machines owned by Cardtronics at times when she finds them convenient,
26 when she does not have time to visit her home bank’s ATM. Ms. Schertzer is seeking an
27 injunction to prevent herself and other from being mislead in the future by the
28

                                         26
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                     19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1387 Page 27 of 45




 1 Cardtronics’ screen prompts. Because ATM transactions are so common, the likelihood
 2 of Ms. Schertzer falling victim to this improper business practice persists in the future.
 3        88.    Plaintiff Brittany Covell is a resident of San Diego, California. Ms. Covell
 4 has a checking account with BofA. On May 29, 2018, she placed her BofA ATM Debit
 5 card into the FCTI ATM machine located at a Seven Eleven (7-11) convenience store at
 6 592 Santa Fe Drive, Encinitas, California to make a quick $20.00 cash withdrawal.
 7 Ms. Covell placed her debit card into the machine and entered her PIN. She was
 8 immediately asked (Consistent with paragraph 57 above):
 9                     Would you like to view your account balance?
10        89.    Ms. Covell was confused—believing that she might have pressed the wrong
11 button on the menu screen. She didn’t realize that a Menu screen had not been presented
12 to her. Because she was in a hurry and wanted to get to her intended cash withdrawal
13 quickly, she pressed, “YES” and viewed her account balance. The next screen asked her
14 if she would like to “print her balance and continue the transaction?” Still confused, but
15 wanting to get to her cash withdrawal, she pressed, “continue”. At that point, a receipt
16 was printed, and her transaction was ended. The next screen asked her to enter her PIN
17 again. Still confused by what was happening, she entered her PIN. At that point, she was
18 requested:
19                      Would you like a receipt for this transaction?
20        90.    Ms. Covell assumed that this request related to the customary receipt she
21 would receive following a cash withdrawal transaction. She pressed the “Yes” button and
22 was finally presented with a traditional Menu screen. From the Menu screen she
23 completed a $20.00 cash withdrawal and received a receipt at the end of the transaction.
24 She does not recall seeking another balance inquiry.
25        91.    Following her transaction, Plaintiff was surprised to learn that she was
26 assessed, in addition to the cash withdrawal surcharge paid to FCTI ($3.00), two separate
27 $2.50 fees from BofA for making balance inquiries, and an additional $2.50 fee from
28 BofA for making a cash withdrawal. She was charged $10.50 in total fees for making a

                                         27
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                    19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1388 Page 28 of 45




 1 $20.00 withdrawal. Ms. Covell is only challenging the second phantom balance inquiry
 2 fee.
 3         92.   Had Plaintiff Covell known that FCTI would register a second out-of-
 4 network balance inquiry during the same transaction, she would have considered other
 5 options for reviewing her account balance.
 6         93.   Immediately following her transaction, BofA twice debited a $2.50 out-of-
 7 network ATM fee from her account directly related to her supposed requests for balance
 8 inquiries. BofA then forwarded approximately $0.25 of the $2.50 collected each time
 9 from her to FCTI.
10         94.   Plaintiff Covell intends to continue to use third party ATM machines,
11 including ATM machines owned by FCTI at times when she finds them convenient, when
12 she does not have time to visit her home bank’s ATM. Ms. Covell is seeking an injunction
13 to prevent herself and other from being mislead in the future by the FCTI screen prompts.
14 Because ATM transactions are so common, the likelihood of Ms. Covell falling victim to
15 this improper business practice persists in the future.
16         95.   Plaintiff Meagan Hicks is a resident of San Diego, California. Ms. Hicks
17 has a checking account with BofA. On June 2, 2018 she approached the Cash Depot
18 ATM machine located in Wal-Mart at 4840 Shawline Street, San Diego, California
19 92111. She observed a large sign above the ATM machine which prominently displayed,
20 the representation: “Avoid Overdraft Fees Check Your Balance for Free.” She read
21 the sign and believed that it meant she could perform a balance inquiry transaction at that
22 particular ATM machine free of charge. She thought that made sense because Wal-Mart
23 is a large retailer, and they probably had a deal with her bank, BofA, to provide this
24 service free of charge.
25         96.   She proceeded to enter her debit card into the machine and typed in her PIN
26 at the first screen prompt. The next screen prompt appeared asking her:
27                           Would you like to check your balance?
28

                                         28
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                   19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1389 Page 29 of 45




 1         97.   Relying on the representation on top of the ATM machine that checking her
 2 balance was “free,” Ms. Hicks went ahead and pressed the “Yes” button and received her
 3 checking account balance. Plaintiff was provided her balance and then directed to the
 4 next screen prompt, the “Menu” screen, where she selected a cash withdrawal transaction.
 5 Plaintiff next proceeded to make a $20.00 cash withdrawal. She received a receipt at the
 6 conclusion of her cash withdrawal transaction. Following her transaction, Plaintiff was
 7 surprised to learn that she was assessed, in addition to the surcharge paid to Cash Depot
 8 ($2.50) and $2.50 fee from BofA for making a cash withdrawal, a separate $2.50 fee from
 9 BofA was assessed for making a balance inquiry. She was charged $7.00 in total fees for
10 making a $20.00 withdrawal.
11         98.   Had Plaintiff Hicks known that Cash Depot would register a normal out-of-
12 network balance inquiry for which she would incur a fee instead of the advertised free
13 balance inquiry, she would have considered other options for reviewing her account
14 balance.
15         99.   Immediately following her transaction, BofA debited a $2.50 out-of-
16 network ATM fee from her account related to the balance inquiry. BofA then forwarded
17 approximately $0.25 of the $2.50 collected from Plaintiff to Cash Depot for Plaintiff’s
18 balance inquiry.
19         100. Plaintiff Hicks is challenging the fee assessed on the balance inquiry.
20         101. Plaintiff Hicks intends to continue to use third party ATM machines,
21 including ATM machines owned by Cash Depot at times when she finds them convenient,
22 when she does not have time to visit her home bank’s ATM. Ms. Hicks is seeking an
23 injunction to prevent herself and other from being mislead in the future by the Cash Depot
24 screen prompts. Because ATM transactions are so common, the likelihood of Ms. Hicks
25 falling victim to this improper business practice persists in the future.
26 B.      Defendants
27         102. BofA is national bank with over 4,500 retail branches. BofA has its
28 headquarters and principle place of business in Charlotte, North Carolina. Among other

                                          29
                         THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                  19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1390 Page 30 of 45




 1 things, BofA is engaged in the business of providing retail banking services to customers,
 2 including Plaintiffs, and members of the putative Classes, which includes the issuance of
 3 debit cards for use by its customers in conjunction with their checking accounts. BofA
 4 operates banking centers and conducts business throughout the State of California.
 5        103. Cardtronic is the world’s largest operator of independent, stand-alone ATM
 6 machines. Cardtronics operates approximately 200,000 ATMs worldwide, including
 7 thousands of machines in the state of California and in this District. Cardtronics is a
 8 Delaware corporation and has its headquarters and principle place of business located in
 9 Houston, Texas.
10        104. Cash Depot is one of the nation’s largest independent ATM operators with
11 over 30,000 stand-alone ATM machines in service. The majority of Cash Depot’s ATM
12 machines are located in Wal-Mart retail stores. Cash Depot’s headquarters and principle
13 place of business are located in Green Bay, Wisconsin. Cash Depot is a Wisconsin limited
14 company.
15        105. FCTI is California corporation, with its headquarters and principle place of
16 business located in Los Angeles, California. FCTI is also one of the nation’s largest
17 independent operators of stand-alone ATM machines with over 30,000 such machines in
18 service.
19                             V.    CLASS ALLEGATIONS
20 A.     The Cardtronics Class:
21        106. Plaintiff Schertzer brings this action on behalf of herself and on behalf of all
22 others similarly situated against Cardtronics. The Class includes:
23        All holders of a checking account in California who, within the applicable
          statute of limitations preceding the filing of this lawsuit, were assessed one
24        or more out-of-network balance inquiry fees for purportedly undertaking a
          balance inquiry at the same time as a cash withdrawal at a CARDTRONICS
25        ATM.
26 B.     The FCTI Classes:
27        107. Plaintiff Covell brings this action on behalf of herself and on behalf of all
28 others similarly situated against FCTI. The Classes includes:

                                         30
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                    19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1391 Page 31 of 45




 1         All holders of a checking account who, within the applicable statute of
           limitation preceding the filing of this lawsuit, were assessed more than one
 2         fee for purportedly undertaking a balance inquiry at the same time as a cash
           withdrawal at a FCTI ATM (the “National FCTI Class”).
 3
           All holders of a checking account in California who, within the applicable
 4         statute of limitations preceding the filing of this lawsuit, were assessed more
           than one fee for purportedly undertaking a balance inquiry at the same time
 5         as a cash withdrawal at a FCTI ATM (the “California FCTI Class”).
 6 C.      The Cash Depot Class:
 7         108. Plaintiff Hicks brings this action on behalf of herself and on behalf of all
 8 others similarly situated against Cash Depot. The Class includes:
 9         All holders of a checking account in California who, within the applicable
           statute of limitation preceding the filing of this lawsuit, were assessed one
10         or more fees for purportedly undertaking a balance inquiry at the same time
           as a cash withdrawal at a Cash Depot ATM (the “California Cash Depot
11         Class”).
12 D.      The BofA Class:
13         109. Plaintiffs bring this action on behalf of themselves and on behalf of all others
14 similarly situated against BofA.
15         110. The proposed Classes are defined as:
16         All BofA checking account holders in the United States who within the
           applicable statute of limitations were assessed one or more fees for
17         purportedly undertaking a balance inquiry as part of a cash withdrawal at a
           Cardtronics, FCTI or Cash Depot ATM. (the “National BofA Class”).
18
           All BofA checking account holders in California who within the applicable
19         statute of limitations were assessed one or more fees for purportedly
           undertaking a balance inquiry as part of a cash withdrawal at a Cardtronics,
20         FCTI or Cash Depot ATM. (the “California BofA Class”).
21         111. Excluded from each of the aforementioned Classes are Defendants, their
22 subsidiaries and affiliates, their officers, directors and member of their immediate
23 families and any entity in which defendants have a controlling interest, the legal
24 representatives, heirs, successors or assigns of any such excluded party, the judicial
25 officer(s) to whom this action is assigned, and the members of their immediate families.
26         112. Plaintiffs reserve the right to modify or amend the definition of the proposed
27 Classes and/or to add a Subclass(es), if necessary, before this Court determines whether
28 certification is appropriate.

                                          31
                         THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                     19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1392 Page 32 of 45




 1        113. The parties are numerous such that joinder is impracticable. Upon
 2 information and belief, and subject to Class discovery, the Classes consist of thousands
 3 of members or more, the identity of whom are within the exclusive knowledge of and can
 4 be ascertained only by resort to the ATM Defendants’ and/or BofA’s records. Defendants
 5 collectively have the administrative capability through their computer systems and other
 6 records to identify all members of the Classes, and such specific information is not
 7 otherwise available to Plaintiffs.
 8        114. The questions here are ones of common or general interest such that there is
 9 a well-defined community of interest among the Class members. These questions
10 predominate over questions that may affect only individual Class members because each
11 ATM Defendant and BofA has acted (independently) on grounds generally applicable to
12 the classes. Such common legal or factual questions include, but are not limited to:
13        115. With respect to the cases against the ATM Defendants:
14               a)    whether the ATM Defendants improperly received interchange fees
15        from financial institutions resulting from improper out-of-network balance
16        inquiries;
17               b)    whether such conduct enumerated herein is deceptive;
18               c)    whether the ATM Defendants violated the UCL; and
19               d)    whether Plaintiffs and other members of the Classes have sustained
20        financial losses as a result of the ATM Defendants’ wrongful business practices
21        described herein, and the proper measure of restitution.
22        116. With respect to BofA:
23               a)    whether the BofA improperly collected out-of-network balance
24        inquiry fees from their customers, including Plaintiffs, without ensuring their
25        customers performed, engaged or otherwise consented to balance inquiries;
26               b)    whether BofA breached their contracts by collecting out-of-network
27        balance inquiry fees for transactions that did not occur;
28

                                         32
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                 19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1393 Page 33 of 45




 1               c)     whether BofA breached their contracts with their customers,
 2         including Plaintiffs.
 3               d)     whether BofA reserved discretion in defining the circumstances in
 4         which a customer would be deemed to have engaged in a balance inquiry that
 5         would give rise to a corresponding out-of-network fee;
 6               e)     whether BofA failed to exercise such discretion in good faith; and
 7               f)     whether Plaintiffs and other members of the Classes have sustained
 8         damages as a result of the BofA’s wrongful business practices described herein,
 9         and the proper measure of damages.
10         117. It is impracticable to bring Class members’ individual claims before the
11 Court. Class treatment permits a large number of similarly situated persons or entities to
12 prosecute their common claims in a single forum simultaneously, efficiently and without
13 the unnecessary duplication of evidence, effort, expense, or the possibility of inconsistent
14 or contradictory judgments that numerous individual actions would engender. The
15 benefits of the class mechanism, including providing injured persons or entities with a
16 method for obtaining redress on claims that might not be practicable to pursue
17 individually, substantially outweigh any difficulties that may arise in the management of
18 this class action.
19         118. Plaintiffs’ claims are typical of the claims of the other Class members in that
20 they arise out of the same wrongful business practices by the ATM Defendants and BofA
21 as described herein.
22         119. Plaintiffs are more than adequate representatives of each of the Classes in
23 that each has suffered damages as a result of the ATM Defendants’ and/or BofA’s
24 improper business practices. In addition:
25               a)     Plaintiffs are committed to the vigorous prosecution of this action on
26         behalf of themselves and all others similarly situated and have retained competent
27         counsel experienced in the prosecution of class actions and, in particular, class
28         actions on behalf of consumers against financial institutions;

                                           33
                          THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                    19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1394 Page 34 of 45




 1               b)     there is no conflict of interest between Plaintiffs and the unnamed
 2         Class members;
 3               c)     Plaintiffs anticipate no difficulty in the management of this litigation
 4         as a class action; and
 5               d)     Plaintiffs’ legal counsel has the financial and legal resources to meet
 6         the substantial costs and legal issues associated with this type of litigation.
 7         120. The ATM Defendants and BofA have acted, or refused to act, on grounds
 8 generally applicable to the Class, thereby making appropriate final injunctive relief or
 9 corresponding declaratory relief with respect to the class as a whole.
10         121. All conditions precedent to bringing this action have been satisfied and/or
11 waived.
12                                  FIRST CAUSE OF ACTION
13                 VIOLATION OF THE UNFAIR COMPETITION LAW
                       Cal. Bus. & Prof. Code § 17200 (fraud prong)
14
                                (Against Defendant Cardtronics on
15                           Behalf of the California Cardtronics Class)
16         122. Plaintiff Schertzer incorporates the preceding allegations by reference as if
17 fully set forth herein.
18         123. Cardtronics’ conduct described herein violates the UCL, codified at Cal.
19 Bus. & Prof. Code § 17200, et seq.
20         124. The UCL prohibits and provides civil remedies for unfair competition. Its
21 purpose is to protect both consumer and competitors by promoting fair competition in
22 commercial markets for goods and services. In service of that purpose, the Legislature
23 framed the UCL’s substantive provisions in broad, sweeping language.
24         125. By defining unfair competition to include any "any unlawful, unfair or
25 fraudulent business act or practice," the UCL permits violations of other laws to be treated
26 as unfair competition that is independently actionable and sweeps within its scope acts
27 and practices not specifically proscribed by any other law.
28

                                          34
                         THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                      19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1395 Page 35 of 45




 1         126. The UCL expressly provides for restitution and injunctive relief, and also
 2 contains provisions denoting its public purpose. A claim for injunctive relief under the
 3 UCL is brought by a plaintiff acting in the capacity of a private attorney general.
 4 Although the private litigant controls the litigation of an unfair competition claim, the
 5 private litigant is not entitled to recover compensatory damages for his own benefit, but
 6 only disgorgement of profits made by the defendant through unfair or deceptive practices
 7 in violation of the statutory scheme or restitution to victims of the unfair competition.
 8         127. Cardtronics committed deceptive and fraudulent business acts and practices
 9 in violation of Cal. Bus. & Prof. Code § 17200, et seq., by employing a deceptive screen
10 prompt at its ATM machines which had the effect of misleading consumers, including
11 Plaintiff Schertzer, into engaging in out-of-network balance inquiries that they did not
12 consent to, nor reasonably understand to be balance inquiries. By conflating the purported
13 “balance inquiry” with the presentation of a “receipt,” Cardtronics intentionally misleads
14 consumers into believing that they are simply receiving a “free” receipt at the end of their
15 intended cash withdrawal transaction. Had consumers, including Plaintiff Schertzer, been
16 adequately informed by Cardtronics that they were in fact engaging in a balance inquiry,
17 they would have been able to weigh the convenience and benefit in engaging in these
18 transactions against the cost of the out-of-network fee assessed to them by their home
19 banks.
20         128. Plaintiff and members of the Class acted as reasonable consumers in relying
21 upon the material representation of the screen prompt associating the purported balance
22 inquiry with the printing of a receipt and equating it with the receipt that is required to be
23 provided as a matter of law, free of charge, subsequent to a cash withdrawal transaction.
24         129. Cardtronics’ unfair business practices are immoral, unethical, oppressive,
25 unscrupulous, unconscionable and/or substantially injurious to Plaintiff and members of
26 the Class.
27         130. As a result of Cardtronics’ violations of the UCL, Plaintiffs and members of
28 the Class have unwittingly paid, and/or will continue to pay, out of network balance

                                          35
                         THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                      19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1396 Page 36 of 45




 1 inquiry fees to their home banks, and thereby, have suffered and will continue to suffer
 2 financial harm. In addition, Cardtronics’ conduct continues to deceive the general public.
 3 Cardtronic’s misrepresentations and omissions in its ATM screen prompts are likely to
 4 deceive current and prospective accountholders making corresponding public injunctive
 5 relief necessary.
 6         131. Cardtronics receives an approximately $0.25 interchange fee from the
 7 consumers’ home banks each time it tricks a consumer into performing an out-of-network
 8 balance inquiry at one of its ATM machines. Cardtronics is liable to Plaintiff Schertzer
 9 and the proposed Class, because those funds are directly traceable from the out-of-
10 network balance inquiry fee assessed by all retail banks and directly result from the
11 misleading conduct of Cardtronics.
12         132. Therefore, Plaintiff Schertzer and the California Cardtronics Class seek
13 restitution, injunctive relief and other appropriate relief as prayed for below.
14                              SECOND CAUSE OF ACTION
15                VIOLATION OF THE UNFAIR COMPETITION LAW
                      Cal. Bus. & Prof. Code § 17200 (fraud prong).
16
                              (Against Defendant Cash Depot on
17                         Behalf of the California Cash Depot Class)
18         133. Plaintiff Hicks incorporates the preceding allegations by reference as if fully
19 set forth herein.
20         134. Cash Depot’s conduct described herein violates the UCL, codified at Cal.
21 Bus. & Prof. Code § 17200, et seq.
22         135. The UCL prohibits and provides civil remedies for, unfair competition. Its
23 purpose is to protect both consumer and competitors by promoting fair competition in
24 commercial markets for goods and services. In service of that purpose, the Legislature
25 framed the UCL’s substantive provisions in broad, sweeping language.
26         136. By defining unfair competition to include any “any unlawful, unfair or
27 fraudulent business act or practice,” the UCL permits violations of other laws to be treated
28

                                          36
                         THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                      19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1397 Page 37 of 45




 1 as unfair competition that is independently actionable and sweeps within its scope acts
 2 and practices not specifically proscribed by any other law.
 3         137. The UCL expressly provides for restitution and injunctive relief and also
 4 contains provisions denoting its public purpose. A claim for injunctive relief under the
 5 UCL is brought by a plaintiff acting in the capacity of a private attorney general.
 6 Although the private litigant controls the litigation of an unfair competition claim, the
 7 private litigant is not entitled to recover compensatory damages for his own benefit, but
 8 only disgorgement of profits made by the defendant through unfair or deceptive practices
 9 in violation of the statutory scheme or restitution to victims of the unfair competition.
10         138. Cash Depot committed deceptive and fraudulent business acts and practices
11 in violation of Cal. Bus. & Prof. Code § 17200, et seq., by making prominent marketing
12 representation on signs posted above its ATM machines at every location, intended to
13 lure consumers into performing balance inquiries with the message:
14    “PREVENT OVERDRAFT FEES CHECK YOUR BALANCE FOR FREE.”
15         139. This representation is deceptive and misleading because, as Cash Depot is
16 fully aware, the overwhelming majority of its customers will be charged an out-of-
17 network ATM balance inquiry fee for checking their “balance”. Cash Depot knows that
18 nearly every bank in California charges their customers out of network balance inquiry
19 fees.
20         140. Consumers, including Plaintiff Hicks, were reasonable in assuming that if a
21 prominent sign, hanging above the ATM at a large retailer such as Wal-Mart advertises
22 that the balance inquiry is free of charge, that representation was true. Had consumers,
23 including Ms. Hicks, been adequately informed by Cash Depot that Plaintiff and other
24 customers were in fact engaging in a balance inquiry in the normal course, they would
25 have been able to weigh the convenience and benefit in engaging in these transactions
26 against cost of the out-of-network fee assessed to them by their home banks.
27
28

                                         37
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                    19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1398 Page 38 of 45




 1         141. Plaintiff and members of the Class acted as reasonable consumers in relying
 2 upon the material representation that the balance inquiry transaction would be free of
 3 charge.
 4         142. Cash Depot’s unfair business practices are immoral, unethical, oppressive,
 5 unscrupulous, unconscionable and/or substantially injurious to Plaintiff and members of
 6 the Class.
 7         143. As a result of Cash Depot’ violations of the UCL, Plaintiffs and members of
 8 the Class have paid, and/or will continue to pay, out of network balance inquiry fees to
 9 their home banks and thereby have suffered and will continue to suffer financial harm. In
10 addition, Cash Depot’ conduct continues to deceive the general public.
11         144. Cash Depot receives an approximately $0.25 interchange fee from the
12 consumers’ home banks, each time it tricks a consumer into performing an out of network
13 balance inquiry at one of its ATM machines. Cash Depot is liable to Plaintiff and the
14 proposed Class, because those funds are directly traceable from the out-of-network
15 balance inquiry fee assessed by all retail banks, including BofA and directly result from
16 the misleading conduct of Cash Depot.
17         145. Therefore, Plaintiff Hicks and the California Cash Depot Class seek
18 restitution, injunctive relief and other appropriate relief as prayed for below.
19                               THIRD CAUSE OF ACTION
20                VIOLATION OF THE UNFAIR COMPETITION LAW
                      Cal. Bus. & Prof. Code § 17200 (fraud prong).
21
                                  (Against Defendant FCTI on
22                Behalf of the National FCTI Class and California FCTI Class)
23         146. Plaintiff Covell incorporates the preceding allegations by reference as if
24 fully set forth herein.
25         147. FCTI’s conduct described herein violates the UCL, codified at Cal. Bus. &
26 Prof. Code § 17200, et seq.
27         148. The UCL prohibits and provides civil remedies for, unfair competition. Its
28 purpose is to protect both consumer and competitors by promoting fair competition in

                                          38
                         THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                      19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1399 Page 39 of 45




 1 commercial markets for goods and services. In service of that purpose, the Legislature
 2 framed the UCL’s substantive provisions in broad, sweeping language.
 3         149. By defining unfair competition to include any “any unlawful, unfair or
 4 fraudulent business act or practice,” the UCL permits violations of other laws to be treated
 5 as unfair competition that is independently actionable and sweeps within its scope acts
 6 and practices not specifically proscribed by any other law.
 7         150. The UCL expressly provides for restitution, injunctive relief and also
 8 contains provisions denoting its public purpose. A claim for injunctive relief under the
 9 UCL is brought by a plaintiff acting in the capacity of a private attorney general.
10 Although the private litigant controls the litigation of an unfair competition claim, the
11 private litigant is not entitled to recover compensatory damages for his own benefit, but
12 only disgorgement of profits made by the defendant through unfair or deceptive practices
13 in violation of the statutory scheme or restitution to victims of the unfair competition.
14         151. FCTI committed deceptive and fraudulent business acts and practices in
15 violation of Cal. Bus. & Prof. Code § 17200, et seq., by employing a deceptive screen
16 prompt at its ATM machines, which had the effect of misleading consumers, including
17 Plaintiff Covell, into engaging in out-of-network balance inquiries that they did not
18 consent to, nor reasonably understand to be balance inquiries. Prior to presenting
19 consumers with a “menu” screen and permitting them to proceed to their intended cash
20 withdrawal transaction, FCTI presents a screen prompt which asks the consumer:
21                      Would you like a receipt for this transaction?
22         152. When consumers, including Ms. Covell read this screen prompt, they
23 reasonably believe they are being offered a receipt for their forthcoming cash withdrawal
24 transaction, free of charge, consistent with both experiences in using ATMs and federal
25 law. When consumers, including Ms. Covell, agree to receive a receipt, this request for
26 a receipt is communicated by FCTI to the consumers’ home bank as a balance inquiry.
27 Had consumers, including Plaintiff Covell, been adequately informed by FCTI that they
28 were in fact engaging in a balance inquiry or multiple balance inquiries, they would have

                                         39
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                    19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1400 Page 40 of 45




 1 been able to weigh the convenience and benefit in engaging in these transactions against
 2 cost of the out-of-network fee assessed to them by their home banks.
 3         153. Plaintiff and members of the Class, acted reasonably in believing the screen
 4 prompt asking if they would like a receipt, meant that it would be provided as a matter of
 5 law, free of charge, subsequent to a cash withdrawal transaction.
 6         154. FCTI’s unfair business practices are immoral, unethical, oppressive,
 7 unscrupulous, unconscionable and/or substantially injurious to Plaintiff and members of
 8 the Class.
 9         155. As a result of FCTI’s violations of the UCL, Plaintiffs and members of the
10 Class have paid, and/or will continue to pay, out of network balance inquiry fees to their
11 home banks and thereby have suffered and will continue to suffer financial harm. In
12 addition, FCTI’s conduct continues to deceive the general public. FCTI’s
13 misrepresentations and omissions in its ATM screen prompts are likely to deceive current
14 and prospective accountholders making corresponding public injunctive relief necessary.
15         156. FCTI receives a $0.25 interchange fee from the consumers’ home banks,
16 each time it tricks a consumer into performing an out of network balance inquiry at one
17 of its ATM machines. FCTI is liable to Plaintiff and the proposed Classes, because those
18 funds are directly traceable from the out-of-network balance inquiry fee assessed by all
19 retail banks, including BofA, and directly result from the misleading conduct of FCTI.
20         157. Therefore, Plaintiff Covell and the National FCTI Class and California FCTI
21 Class seek restitution, injunctive relief and other appropriate relief as prayed for below.
22                              FOURTH CAUSE OF ACTION
23      BREACH OF CONTRACT & BREACH OF THE COVENANT OF GOOD
                       FAITH AND FAIR DEALING.
24
                                   (Against Defendant BofA on
25                      Behalf of the National Class and California Class)
26         158.    Plaintiffs incorporate the preceding allegations by reference as if fully set
27 forth herein.
28

                                          40
                         THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                     19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1401 Page 41 of 45




 1        159. Consumers, including Plaintiffs, and BofA have contracted for bank account
 2 deposit, checking, ATM, and debit card services. BofA has represented to Plaintiffs that
 3 in the event Plaintiffs utilize a non-BofA branded ATM to perform a balance inquiry,
 4 BofA may charge them a $2.50 out of network balance inquiry fee.
 5        160. No contract provision authorizes BOFA to charge out-of-network balance
 6 inquiry fees to Plaintiffs and the proposed Class in circumstances where they simply
 7 requested a free receipt (Cardtronics), requested a single balance inquiry but were deemed
 8 to have requested multiple balance inquiries (FTCI) or were told at the ATM machine
 9 that checking their balance would be “free” when in fact it was not (Cash Depot). In
10 assessing out-of-network balance inquiry fees in circumstances where accountholders did
11 not consent to balance inquiries, BofA breached the express terms of its agreements.
12        161. Furthermore, BofA failed to define the term, “Balance Inquiry.” In so doing,
13 BofA has reserved exclusive discretion for determining when its customers have
14 consented to an out-of-network balance inquiry.
15         162. Whether by common law or statute, all contracts, including BofA’s Account
16 Agreement and Fee Disclosures, impose upon each party a duty of good faith and fair
17 dealing. Good faith and fair dealing, in connection with executing contracts and
18 discharging performance and other duties according to their terms, means preserving the
19 spirit—not merely the letter—of the bargain. Put differently, the parties to a contract are
20 mutually obligated to comply with the substance of their contract in addition to its form.
21 Evading the spirit of the bargain and abusing the power to specify terms constitute
22 examples of bad faith in the performance of contracts.
23         163. Subterfuge and evasion violate the obligation of good faith in performance
24 even when an actor believes their conduct to be justified. Bad faith may be overt or may
25 consist of inaction, and fair dealing may require more than honesty. Examples of bad
26 faith are evasion of the spirit of the bargain, willful rendering of imperfect performance,
27 abuse of a power to specify terms, and interference with or failure to cooperate in the
28 other party's performance.

                                         41
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                   19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1402 Page 42 of 45




 1        164. BofA has breached the covenant of good faith and fair dealing in the contract
 2 through its assessment of out-of-network balance inquiry fees in circumstances where
 3 consumers and Plaintiffs did not knowingly or affirmatively consent to a balance inquiry.
 4        165. Specifically, BofA harms consumers by abusing its contractual discretion in
 5 a number of ways which no reasonable consumer would anticipate.
 6        166. BofA uses its contractual discretion to assess out-of-network balance inquiry
 7 fees knowingly assessing such fees in transactions where the BofA has failed to exercise
 8 its discretion to assure that Plaintiffs and members of the class had actually engaged in a
 9 balance inquiry transaction.
10         167. In addition, BofA uses its contractual discretion to define "balance inquiry"
11 in a way that no reasonable consumer could anticipate, which includes the requesting of
12 a free receipt in conjunction with a cash withdrawal transaction. Furthermore, BofA uses
13 its contractual discretion to define “balance inquiry” in circumstances where the out-of-
14 network ATM owners it contracts with deceptively and fraudulently register balance
15 inquiry information to BofA.
16         168. Plaintiffs and members of the Classes have performed all, or substantially
17 all, of the obligations imposed on them under the account documents.
18         169. Plaintiffs and members of the Classes have sustained damages as a result of
19 BofA’s breach of contract and breach of the covenant of good faith and fair dealing, under
20 California law. As California law on breach of contract and breach of the covenant of
21 good faith and fair dealing is the same or substantially the same with respect to all other
22 states in which BofA does business, Plaintiffs assert this claim on behalf of the National
23 BofA Class and California BofA Class.
24                                FIFTH CAUSE OF ACTION
25                               UNJUST ENRICHMENT.
                                 (Against all Defendants on
26                                  Behalf of All Classes)
27        170. Plaintiffs incorporate the preceding allegations by reference as if fully set
28 forth herein.

                                         42
                        THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                   19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1403 Page 43 of 45




 1         171. Plaintiffs, on behalf of themselves and the Classes, assert a common law
 2 claim for unjust enrichment to the extent that they have no adequate remedy at law.
 3         172. By means of Defendants’ wrongful conduct alleged herein, Defendants
 4 engaged in financial services to Plaintiffs and members of the Classes that was unfair,
 5 unconscionable, and oppressive.
 6         173. Defendants knowingly received and retained wrongful benefits and funds
 7 from Plaintiffs and members of the Classes. In so doing, Defendants acted with conscious
 8 disregard for the rights of Plaintiffs and members of the Classes.
 9         174. As a result of Defendants’ wrongful conduct as alleged herein, Defendants
10 have been unjustly enriched at the expense of, and to the detriment of, Plaintiffs and
11 members of the Classes.
12         175. Defendants’ unjust enrichment is traceable to, and resulted directly and
13 proximately from, the conduct alleged herein.
14         176. Under the common law doctrine of unjust enrichment, it is inequitable for
15 Defendants to be permitted to retain the benefits it received, and is still receiving, without
16 justification, from Plaintiffs and members of the Classes in an unfair, unconscionable,
17 and oppressive manner. Defendants’ retention of such funds under circumstances making
18 it inequitable to do so constitutes unjust enrichment.
19         177. The financial benefits derived by Defendants rightfully belong to Plaintiffs
20 and members of the Classes and must be returned to them.
21         178. Therefore, Plaintiffs assert a claim of unjust enrichment under California
22 law. Furthermore, as California law on unjust enrichment is the same or substantially the
23 same with respect to all other states in which Defendants do business, Plaintiffs assert
24 this claim on behalf of the national classes and the California classes
25                               VI.   PRAYER FOR RELIEF
26         WHEREFORE, Plaintiffs demand judgment against Defendants for themselves
27 and the Class members as follows:
28

                                          43
                         THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                      19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1404 Page 44 of 45




 1                a)    declaring BofA’s Balance Inquiry Fee policies and practices to be a
 2         breach of contract;
 3                b)    restitution of BofA’s portion of all relevant fees taken from Plaintiffs’
 4         accounts and restitution of the interchange fee transferred from BofA to the ATM
 5         Defendants for each of these fees as alleged herein and as a result of the wrongs
 6         alleged herein in an amount to be determined at trial;
 7                c)    actual damages from BofA for breach of contract and/or breach of the
 8         implied covenant of good faith and fair dealing in an amount according to proof;
 9                d)    pre-judgment interest at the maximum rate permitted by applicable
10         law;
11                e)    an order on behalf of the general public enjoining the ATM
12         Defendants from continuing to employ unfair methods of competition and commit
13         unfair and deceptive acts and practices alleged in this complaint and any other acts
14         and practices proven at trial;
15                f)    costs and disbursements assessed by Plaintiffs in connection with this
16         action, including reasonable attorneys’ fees pursuant to the customer agreements,
17         Cal. Civ. Proc. Code § 1021.5, and other applicable law; and
18                g)    Such other relief as this Court deems just and proper.
19                           VII. DEMAND FOR JURY TRIAL
20         Plaintiffs and all others similarly situated hereby demand trial by jury on all issues
21 in this complaint that are so triable as a matter of right.
22 Dated: March 25, 2020                        CARLSON LYNCH LLP
23                                          By: /s/ Todd D. Carpenter
                                                Todd D. Carpenter (CA Bar No. 234464)
24                                              tcarpenter@carlsonlynch.com
                                                (Eddie) Jae K. Kim (CA Bar No. 236805)
25                                              ekim@carlsonlynch.co,
                                                Scott G. Braden (CA Bar No. 305051)
26                                              sbraden@carlsonlynch.com
                                                1350 Columbia St., Ste. 603
27                                              San Diego, California 92101
                                                Telephone: (619) 762-1900
28                                              Facsimile: (619) 756-6991

                                          44
                         THIRD AMENDED CLASS ACTION COMPLAINT
                                                                                      19cv00264
Case 3:19-cv-00264-JM-MSB Document 96 Filed 03/25/20 PageID.1405 Page 45 of 45




 1                                      KALIEL PLLC
                                        Jeffrey D. Kaliel (CA Bar No. 238293)
 2                                      jkaliel@kalielpllc.com
                                        Sophia Gold (CA Bar No. 307971)
 3                                      sgold@kalielpllc.com
                                        1875 Connecticut Ave., NW, 10th Floor
 4                                      Washington, D.C. 20009
                                        Telephone: (202) 350-4783
 5
                                        Attorneys for Plaintiff
 6                                      and Proposed Class Counsel
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      45
                     THIRD AMENDED CLASS ACTION COMPLAINT
                                                                         19cv00264
